                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION


UNITED STATES OF AMERICA,

              Plaintiff,
                                                  PRELIMINARY ORDER
       vs.                                          OF FORFEITURE

DEREK ALAN DEMBOWSKI,

              Defendant.


      Before the Court is the United States' Unopposed Motion for Preliminary

Order of Forfeiture. (Doc. 34.) On July 2, 2019, Defendant Derek Alan

Dembowski entered a plea of guilty to Counts IV and V of the Indictment. He also

admitted the forfeiture allegation. Dembowski' s plea and the plea agreement

provide a factual basis and cause to issue a forfeiture order under 21 U.S.C.

§ 853(a)(l), 21 U.S.C. § 881(a)(7) and (11), and 18 U.S.C. § 924(d). Accordingly,

      IT IS ORDERED that the motion (Doc. 34) is GRANTED. Derek Alan

Dembowski' s interest in the following property is forfeited to the United States in

accordance with 21 U.S.C. § 853(a)(l), 21 U.S.C. § 881(a)(7) and (11), and 18

U.S.C. § 924(d):

   1. Marlin Firearms Company, model 60, .22LR caliber, semiautomatic rifle,
      serial number 24337121;

                                          1
2. Savage Arms Company, Model 99, .300 Savage Caliber, lever action rifle,
   serial number 671051;

3. Harrington and Richardson brand, Ml Garand model, .30-06 Springfield
   caliber, semiautomatic rifle, serial number 5722459;

4. Smith and Wesson/Thompson Center brand, Compass model, 7mm
   Remington Magnum caliber, bolt action rifle, serial number U222304;

5. Anderson Manufacturing, AM-15 model, 5.56 NATO caliber, semiautomatic
   rifle, serial number 16062416;

6. Sturm, Ruger and Company, model I 0/22, .22LR caliber, semiautomatic
   rifle, serial number 823-75939;

7. Sturm, Ruger and Company, model 10/22, .22LR caliber, semiautomatic
   rifle, serial number 118-18563;

8. Taurus brand, model S201220S, 20 gauge, break open shotgun, serial
   number 5GY123427;

9. Marlin Firearms Company, Model 60SS, .22LR caliber, semiautomatic rifle,
   serial number MM78229J;

10. Magnum Research Inc, model MLR 1722, .22 LR caliber, semiautomatic
    rifle, serial number ML01331;

11 . Winchester Repeating Arms Company, Model 70, .30-06 Springfield
     caliber, bolt action rifle, serial number G 1921065;

12. Browning Arms Company, unknown model, 12 gauge, semiautomatic
    shotgun, serial number 294056;

13. Sturm, Ruger and Company, model M77, .270 Winchester caliber, serial
    number 77-80613;

14. Remington Arms Company, model 870, 20 gauge, pump action shotgun,
    serial number RS66436H;

15. Winchester Repeating Arms Company, Model 1200, 12 gauge, pump
                                    2
       action, serial number L 1283996;

   16. Raven Arms brand, model MP25, .25 ACP caliber, semiautomatic pistol,
       obliterated serial number;

   17. Taurus brand, model PT845, .45 ACP caliber, semiautomatic pistol, serial
       number NGS03519;

   18. Smith and Wesson brand, model SD9VE, 9mm Luger caliber, serial
       number FXZ2739;

   19. Glock brand, Model 22, .40 S&W caliber, semiautomatic pistol, serial
       number serial number BRS364;

   20. Jimenez Arms company, Model J.A. 22, .22LR caliber, semiautomatic
       pistol, serial number 1186643;

   21. Century Arms International brand, model RAS4 7, 7 .62x39rnm caliber,
       semiautomatic rifle, serial number RAS47057509, and thousands of rounds
       of ammunition;

   22. Hermann Weihrauch manufactured, model HW38, .357 magnum caliber,
       revolver, serial number 578276;

   23. Hermann Weihrauch manufactured, model HW38, .357 magnum caliber,
       revolver, serial number 1094745;

   24. 3707 rounds of various calibers of ammunition; and

   25. $4746.06 of United States Currency.

The Bureau of Alcohol, Tobacco, Firearms and Explosives, the United States

Marshals Service, or a designated sub-custodian, is directed to seize the property

subject to forfeiture and further to make a return as provided by law.

      IT IS FURTHER ORDERED that the United States shall provide written

notice to all third parties asserting a legal interest in any of the above-described
                                           3
property and shall post on an official government internet site

(www.forfeiture.gov) for at least 30 consecutive days as required by Rule

G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty or Maritime Claims and

Asset Forfeiture Actions, notice of the Court's Preliminary Order and the United

States' intent to dispose of the property in such manner as the Attorney General

may direct, pursuant to 18 U.S.C. § 982(b)(l) and 21 U.S.C. § 853(n)(l), and to

make its return to this Court that such action has been completed.

      Upon adjudication of all third-party interests, if any, the Court will enter a

Final Order of Forfeiture pursuant to 21 U.S.C. § 853(n)(7) and Fed. R. Crim. P.

32.2, in which all interests will be addressed.

      DATED this £         day of July, 2019.




                                           4
